Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Wyoming County [Mark H. Dadd, A.J.], entered August 21, 2012) to review a determination of respondent. The determination found after a tier III hearing that petitioner had violated an inmate rule.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present — Centra, J.E, Fahey, Garni, Bindley and Whalen, JJ.